—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered December 21, 1998, convicting him of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court denied him his right to an effective summation argument is unpreserved for appellate review (see, CPL 470.05 [2]; People v Jackson, 76 NY2d 908). In any event, the contention is without merit. The court properly instructed the jury to draw no adverse inference due to the People’s failure to call as trial witnesses every person present at the crime scene (see, People v Buckler, 39 NY2d 895, 897). In addition, the defendant failed to establish that the testimony of an undercover police officer, who was neither involved in nor observed the drug transaction between the defendant and the testifying undercover officer, would have been material and noncumulative (see, People v Jackson, 270 AD2d 287; People v Bradshaw, 223 AD2d 651). S. Miller, J. P., Friedmann, Luciano and Schmidt, JJ., concur.